OFFICE OF THE ATTORNEY   GENERAL   OF TEXAG,
J
                      AUETIN




                                        inloilor this
                                        oh',w quote fs?am
VS.   D%8tdOt        !crU&eeS      Of'?rai.rie     view      cOaanOn    sOho         DiShriOt
                                                                 0r
ule&aiityboard
             in kranahrr~
HO.   8i .lss   8.    '1.   Old)   434,.    ~tha qtmation             the   au*oritj        0r
                                  territory rrum d 'oommoh
@hoQ~ diatriat  to a ao@3guwa independentaohool dlatrlot.
In that OQ(IOtb# aourt bald uneonrtitutiolul~aadvoid Senate
B$%L 888 Or ihO wr           L#trgi~lrb~~4 (AOta~3885,~44th
                             WS   a aomprehengivelau.regu-
                                           mtf0a            0r   tSmi,toFj      0r     SC~OOI
dlatilata aad supersedingdtl lawa prevloualy etiaoted. The
oourt further held that au& a transfer muat be regulated and
gOWPIMd  by Section 2 of AFtlO~le2742? (Ada $929,'4lstLeg.,
la0 Q. 8r, Ch. 3.09,p. 2SB) and Section 1 oi,Artlcle 2742f                                             I

(A&!~~-lQ29,4iat leg., lib OC 8., Qhe 47, page 106), obnatmae@
                 i$OardOr                    m~~tbe8             ~OUXIgCOtID~          vs. BUlo@k
                                                                  APR.,
                                   S&001                    Or
~%ifi%aoo%     Matrict go. 18, Text (km.       55 9. w. (2d)
 8881 Opinion Bo. 04232+ rendered to you OP boaember 11, 194l.

            meion2 0r Artiole 2742e and Sscrtion'l0r                                   ma3b
8748s.read respeothely as follows:                                                                  :i
                                                                                                    P--w
.          mSec. 2. met on end aft=. the passage 0r
       thin Aot the oounty Board 0r &ho01 Trustees in
       any county in this,State a+ll have authority
       and rull power to oreate GolmwlpWwol Districts,
       to subdivide dfstrlota,and to obaqo boundary
       lizma 0r onj or all cowton mhool platriota legal-
       ly canJmc;under the jurladfotionof the Count7
       Board or school Truateea,.aubjeotto the auper-
       vision or the District Coti having jurladictiori
       over the oounty where the County Board is eppoint-
       ed or electdd; prorided that before aq changes
       may be mado ImboundaTy llnea of aohool dfktrleta
       the truateea 0r the ccapkonSohool Di8trlots af-
       feoted ahall be notified to appear before the
       county Board ror a heaPlng, and after said hear-
       ing, or the date set for said hearing, the County
       Board of Trustees may pass such order or orders
       as till oerry  out the provlalona 0r this Act;
       provided, further, that the txwteea of the d&s-
       triota rrreoted may appeal fram the deotaion of
       the County Board to the District CourLw
Ronorable TE.%. Trlmble# page #S




          'Sectloll1. IPeachoountyof    thlmstate
     the Oounty %oard or Truateea ahall have the au-
     tmrity, when duly petitionadu herein provided,
     to dakch frac and annex to any school diatrfct
     territory oont~llls to the comwn bcumiaryllne
     oi the two districts; pFovlded the Bou?b of Trua-~
     tees of the Dietriot to which thcenneution Is
     to be made approveal by majority vote, the pro-
    posed hin8rer    0r terMtory and provided, further,
     that where the territory to be detached exceeds
     ten per oent (lO$) of the entIre district the
     petItion amat be‘aigned by a majority or the
     truetees of said tintriot In addition to a ma-
     jority  or the qmlliied voters of the territory         .
  : to be d&ached. The ~petltlonshall give the metes
     andbounds ottheterritory tobe detached from the
     one and added to the other dietriot and amct be
     llgued  b ya ma jo r ity
                           o f’
                              th equalirled voters r e-
     aldIng In the said territoryao detaohed;' lJ9on
     reoeipt or the cald petition, du3y signed, and
     upon notice of the approval of the proposed annex-
    .ation by the Board of Tructeea of the dietriot to
     which the territory la to be added, the County
     Board of Trusteei ahall pass an order tranaferrlng
     tha aaId terrltorg'endredefining thc.boundariea
    -or the dIatxlota cffeated by said tranal'er,the
     uid order to be recorded ln the MInutea or the
     county Board 0r Trustees. Provided that no school
     district &all be reduoed to an area of leas than
     nine square miles.'

        'In your letter of request you do not state whether
the board or tructeea of the dIetrict to 8hLah the transfer
la proposed to be made by a majority vote,approves the trenc-
rea For the purposes 0r thla opfn@n we aaauutethat such
appreval,has been given.


           You rlll notice that Section 2 of Article 2742c pro-
vides ior a notloe and hearing before any ohnges In the
boundary lines &all be,mede by the county board.‘ The Oom-
mIaalon of Appeals held In the Bullook oaae, cupra, *that
the Leglalature   Intended the proviclon for notice and hearing,
Rcnoable T. Y. Trlmble,page #4




aontalned ln Se&ion  8 of Rota00Bill 22U (Article2742e),
to o p er a te
             a sa
                llmitatlono f t-hlauthcritycc&erred on
the oouuty board by the otb#~ Act (Seetlcm1 cr Artic1.e
274W), co ru u a change in the bCuodu7 lines 0r 8 can-
men school diatrlotfa involvekm (Parenthetic+ineertlona
added).  aerhidlJ, the provlalonror    noticeand henrlng
chow clearly that the ecu&y board uy exercireits dis-
ontionin&k~~~urja~earillba~de.
aurea~~~q~etion~til~tion241~iC10                  27420
clothes tha OOUU~~ board dth dlaeretlonuypcnra. %oro-
over, &than been bald #at t&e oountybcaxd is rested rith
dla~aretlontodetemlne whetherthe,~todetach         terrl-     .
tory frcm one dla~lct end annex It to anctb, under Section
1 or Artiala 274231chouldbe exercised.

         In tha case 0r Reaper rndcpeadentS&ccl District
et al., v* Collln County SchoolTruateer,51 S. %. (2d) 748,
afrlued, 62 a. 1. (2d) 5, the ccuvt made me rollovlngatate-       :,
melitr
                                                                   t
           'Itdll be noted that authorityis lodged                P-4
      in thti      b0~d 0r t-t0a8 t0 tw8r
                 00~~

      territory,oontlguouato two achccld5etrlcta,
      frcaone to another,underodrtalaeamereted
      oondltiona. u~~raI.4, tha i.odging 0r 8dbs~
      In any designatedbeard or icnm carries dth it
      the right 0r awh baud or r0rr0l t0 bbm.m3
      whather a proper once ham arlaeu r0r Uie exercise
      ot such power. so, In ae l.lutant  cua, ve tank
      the oo~nty schcolboard 1s vertedrith a disere-
      tlon to detemlne tither t$e pawar givenIt by
      aeationahallbe exarclaad lnanygive~~c~~.
      Thec leuao ef leotlon 1, declaringthat the
      aountybcard0rtruateea Aallpee8 e.a&er
      tranaremine aaldterritory,precorlberthe
      mumerlnwhlchtheoxntyboard0rtrpr~0i0
      tcmakeknomlta     fadgmntlnthemtter;that
      la, th8tlt mu&be by enorder du.I~~ced and
      entered in the mlnutea of the oouuty rcbocltrue-
      tree, end doe8 not mean that ell diacmtlcn la t&Len
      frw auchtrueteec *en c atntuto~petitlon for en-
      nexatlon lc presented."
teoa of LimemorN Qouaty (I*lt of error refused), 59 s. II.
@&8d.      The r0xwiw   appedra in the epldon 0r tha


         'In Qsrecenea   to aald authorities,we
     hold'that the county board 0r trustees of
    3lmaatona County, In noting upon appellanta~
     petithi, were lvfe?tedrith.diacretionto
     grant.o r r eiur oth ea c meltfth e yml&t do e81
    .~propesand just.'

         XIIview 0r the torcgolngauthoritiesyou arc reapeot-
fully advlaed that the couuty hoard of school tructees, rhcn
w.pet$tloned    to del+ch territoryrrapreither a oonmon or
an IwIependent school.dlat&ct and annex the same to a con-
tlguouo d$atrlots ia misted with dlaoretionto determine uhc-
thar the tragaler ohall * made.


                                      Very truly yours
                                 ATTORREY 0RBRAL 03'TRXA5